
	

115 S1472 IS: To reauthorize the Tennessee Civil War Heritage Area.
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1472
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Alexander (for himself and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Tennessee Civil War Heritage Area.
	
	
		1.Reauthorization of  the Tennessee Civil War Heritage Area
 Section 208 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4248; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551) is amended by striking 2017 and inserting 2021.
		
